In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-125 CR

____________________


MONICA MONIQUE HAYNES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 82135




MEMORANDUM OPINION (1)
	Monica Monique Haynes was convicted of attempt to take a weapon from a peace
officer and was sentenced to two years of confinement in the Texas Department of
Criminal Justice, State Jail Division.  Haynes filed a pro se notice of appeal on March 4,
2003.  The trial court entered a certification of the defendant's right to appeal in which the
court certified that this is a plea-bargain case, and the defendant has no right of appeal. 
See Tex. R. App. P. 25.2(a)(2).  The trial court's certification has been provided to the
Court of Appeals by the district clerk.  
	On March 10, 2003, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record by April 9, 2003.  See Tex. R. App. P. 37.1.  The
record has not been supplemented with an amended certification.  Because a certification
that shows the defendant has the right of appeal has not been made part of the record, the
appeal must be dismissed.  See Tex. R. App. P. 25.2(d).   
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
									PER CURIAM

Opinion Delivered April 17, 2003 
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.